MEMORANDUM ***
Petitioner Dulla Singh (“Singh”) seeks review of the Board of Immigration Appeals’ (“BIA”) decision affirming the Immigration Judge’s (“U”) denial of his application for asylum, withholding of removal and protection under the Convention Against Torture (“CAT”).1 We have jurisdiction under 8 U.S.C. § 1252, and we deny the petition.
Substantial evidence supports the Board’s finding that Singh failed to establish a nexus between the alleged harm and a protected ground. Singh’s own testimony established that the Indian authorities detained and questioned him as part of an investigation into the location of a militant’s cache of weapons. See Dinu v. Ashcroft, 372 F.3d 1041, 1043-44 (9th Cir.2004) (presumption of persecution for political opinion “arises only where there appears to be no other logical reason for the persecution at issue”). Although the tactics allegedly employed by the Indian police were reprehensible, they “were nevertheless directed at the legitimate goal” of locating an illegal cache of weapons. See id. at 1044. As the record fails to compel a contrary finding, we are bound to uphold the BIA’s determination. See 8 U.S.C. § 1252(b)(4)(B); INS v. Elias-Zacarias, 502 U.S. 478, 483-84, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992).
Because Singh failed to satisfy the lower standard of proof for asylum, it necessarily follows that he failed to satisfy the more stringent standard for withholding of removal. See Fisher v. INS, 79 F.3d 955, 960-61 (9th Cir.1996) (en banc).
PETITION DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Circuit Rule 36-3.


. We lack jurisdiction over Singh's CAT claim because he failed to present it to the Board. See 8 U.S.C. § 1252(d)(1); Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir.2004).